Citation Nr: 1733979	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-06 463	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease.

2.  Entitlement to a rating in excess of 20 percent for right knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

A disability rating in excess of 20 percent for a low back disability is denied.

A disability rating in excess of 20 percent for a right knee disability is denied.

A disability rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a TDIU is denied.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been manifested by flexion to, at worst, 60 degrees with pain, normal extension, and no additional limitation in range of motion due to repetitive motion.

2.  The Veteran's right knee disability has been manifested by flexion to, at worst, 110 degrees with pain and extension to, at worst, 10 degrees with pain, and no additional limitation in range of motion due to repetitive motion.

4.  The Veteran's left knee disability has been manifested by flexion to, at worst, 120 degrees with pain and extension to, at worst, 5 degrees with pain, and no additional limitation in range of motion due to repetitive motion.

5.  The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5003, 5242 (2016).

2.  The criteria for a disability rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5099, 5010, 5260, 5261 (2016).

3.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2016).

4.  The criteria for entitlement to TDIU have not been met.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in the U.S. Army from August 1982 to December 1991.  He served in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Atlanta, Georgia, Regional Office (RO).  

In April 2015, the Board remanded the appeal and in December 2015, the Board denied the Veteran's claims.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).  In July 2016, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); vacated the December 2015 Board decision as to the issues on appeal herein; and remanded the Veteran's appeal to the Board.  The parties agreed that a remand was warranted in this case for a new VA examination that provides sufficient detail regarding the Veteran's flare-ups and functional impairment of his lumbar spine; for the Board to address the Veteran's reported bilateral knee symptomatology, to include the symptomatology reported in the July 2015 VA examination report; and for the Board to provide an adequate statement of reasons or bases as to whether his service-connected disabilities, alone, render him unemployable.  In April 2017, the Board remanded this matter for further evidentiary development consistent with the July 2016 Court order.




Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   	 § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


The Veteran's service-connected lumbar spine disability is rated as 20 percent disabling under DC 5242 (degenerative arthritis of the spine).  See 38 C.F.R. 
§ 4.71a.  The Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See Id., DCs 5235-5243.  The evaluation of intervertebral disc syndrome is discussed below. 

Under the General Rating Formula, a 10 percent rating is assigned for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).

During an October 2010 VA examination, the Veteran reported he had limitation in walking due to his low back disability, and that he experienced falls, stiffness, fatigue, decreased motion, and weakness.  He denied hospitalizations or surgery, but reported an incapacitating episode in July 2010 lasting twelve days, and stated a physician recommended bed rest then.  Physical examination revealed no radiating pain on movement, muscle spasm, tenderness, guarding of movement, weakness, decreased muscle tone, abnormal musculature, or ankylosis.  Range of motion was flexion to 70 degrees, with pain at the end; extension to 30 degrees, with pain at the end; right and left latera flexion to 30 degrees; and right and left lateral rotation to 30 degrees.   There was no change with repetitive motion, and the examiner noted the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  A diagnosis of lumbar spine degenerative joint disease was confirmed.  The Veteran reported that he did not experience any overall functional impairment from his lumbar spine disability.

A letter dated May 2011 from the Veteran's VA primary care physician noted he had chronic low back pain.  In September 2011, he reported to the emergency room with a complaint of back pain.  He left without being seen and indicated he planned to follow-up with his primary care physician.  During a November 2011 follow-up to his emergency room visit, the Veteran was referred to physical therapy, which he attended the following month. 

In November 2013, the Veteran reported he did not sleep through the night, presumably due to pain; he had difficulty sitting, standing, or walking for long periods of time; he gained weight from not being able to exercise; and the pain radiated to his neck and caused problems sometimes when he was driving.  Range of motion tests showed forward flexion to 90 degrees or greater, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater.  There was no objective evidence of painful motion at any point, and the Veteran completed three repetitions with no change in range of motion.  He also did not exhibit any functional loss or functional impairment of the back after repetition.  The examiner noted the Veteran had localized tenderness or pain to palpation of his back, but no guarding or muscle spasm.  There was no evidence of loss of muscle strength or reflexes, sensory examination was normal, and there was also no radiculopathy or intervertebral disc syndrome.  The examiner stated that the Veteran's lumbar spine disability did not impact his ability to work.

In July 2015, the Veteran reported that he had intermittent back pain, including pain with prolonged walking, sitting, and standing, as well as stiffness in his back.  He reported he had flare-ups of back pain with prolonged standing and walking and problems with repeated bending at the waist.  Range of motion measurements were forward flexion to 70 degrees with pain, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The Veteran was able to perform three repetitions with no additional loss of function or range of motion.  The examiner was unable to comment on any additional loss of range of motion the Veteran might experience during flare-ups due to pain, fatigue, weakness or in-coordination with flare-ups, without resorting to mere speculation, because they had not been observed.  All other testing was normal, and the examiner noted the Veteran did not have intervertebral disc syndrome.  The examiner stated that the Veteran's lumbar spine disability did not impact his ability to work.

Pursuant to the April 2017 Board remand, the Veteran was afforded a May 2017 VA examination.  The Veteran reported stiffness and pain of the lower back.  He stated that pain was increased upon abnormal movement such as washing the tires or driving his truck.  The Veteran denied having had any injections or surgery.  He took pain medication and had therapy.  He used a back support and a cane occasionally.  Upon physical examination, the Veteran exhibited 60 degrees of flexion and 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  Painful motion upon flexion was observed.  There were no additional limitations following repetitive use testing.  No localized tenderness, muscle spasms, or guarding of movement was shown.  He did not have ankylosis of the spine or IVDS.  The Veteran did not report flare-ups.  The examiner stated that there was no evidence of pain on passive motion and no evidence of pain when the joint was used in non-weight bearing.  Additionally, testing of the opposing joint did not apply.  The examiner confirmed a diagnosis of degenerative arthritis of the spine.  In regards to whether the Veteran's lumbar spine disability impacted his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.), the examiner stated that for nine years prior to 2009, the Veteran worked in manufacturing and he was a production supervisor.  In 2009, he was laid off and subsequently, worked part-time in temporary jobs.

Upon careful review, the Board finds that the Veteran's lumbar spine disability is not entitled to a disability rating higher than 20 percent.  The medical evidence shows that the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, with no additional limitation of motion due to pain and without ankylosis or incapacitating episodes due to IVDS.  In this regard, the Veteran's lumbar spine disability has been manifested by, at worst, forward flexion to 60 degrees.  In addition, while the Veteran reported during his October 2010 VA examination that he had a 12-day incapacitating episode in July 2010, and his physician recommended bed rest, there is no evidence in the Veteran's claims file indicating physician-prescribed bed rest.  See 38 C.F.R. § 4.71a , DC 5243, Note (1) (stating that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  Moreover, the October 2010, November 2013, July 2015, and May 2017 VA examiners all noted the Veteran did not have IVDS.

As noted above, when evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to evidence of functional loss and whether manifestations of functional loss would rise to the level such that the next higher 40 percent rating would be appropriate.  In October 2010, the Veteran's forward flexion caused pain at 70 degrees.  There was no change with repetitive motion, and the examiner noted the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  He had full flexion with no pain in November 2013.  There was no objective evidence of painful motion at any point, and the Veteran completed three repetitions with no change in range of motion.  He also did not exhibit any functional loss or functional impairment of the back after repetition.  

At the Veteran's July 2015 spine examination, he had flexion to 70 degrees with pain.  The Veteran reported flare ups of his back pain and that prolonged standing and walking cause increased pain.  The examiner was unable to comment on any additional loss of range of motion the Veteran might experience during flare-ups due to pain, fatigue, weakness or incoordination with flare-ups, without resorting to mere speculation, because they had not been observed.  In May 2017, the Veteran's forward flexion caused pain at 60 degrees.  There were no additional limitations following repetitive use testing and the Veteran did not report flare-ups.  Thus, the Veteran's forward flexion during the period on appeal was limited to, at worst, 60 degrees.

The Board has considered flare-ups in rating this disability.  Although the Veteran denied flare-ups at the 2017 VA examination, the July 2015 VA examiner noted the Veteran reported flare-ups but was unable to comment on additional functional impairment during flare-ups because they had not been observed.  In this regard, there is no evidence of record which can be used to rate the Veteran's disability at the time of a flare-up.  With the exception of the flare-up that the Veteran described involving bedrest (which is addressed above), there is no evidence of record which provides any indication that flare-ups cause functional loss rising to the level such that a rating in excess of 20 percent would be warranted.  In other words, considering functional loss, there is no evidence that the Veteran is so limited by the factors in DeLuca and 38 C.F.R. § 4.40, 4.45, and 4.59 as to constitute symptoms more closely manifesting forward flexion of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine warranting a rating in excess of 20 percent.  

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's low back disability.  See 38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  There is no objective evidence of any neurological manifestations attributable to the Veteran's low back disability - sensory examinations have all been normal and there is no evidence of radiculopathy.  Accordingly, a separate rating for neurological disability is not warranted.  38 C.F.R. § 4.124a.

Because imaging studies establish that the Veteran has arthritis of the lumbar spine, the Board has considered the DCs specific to arthritis.  38 C.F.R. § 4.71a, DC 5003; VA Examination Reports.  Under DC 5003, degenerative arthritis, established by x-ray findings, are rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.

By its express terms, DC 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a DC pertaining to limitation of range of motion.  See 38 C.F.R. 4.71a, DC 5003; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same manifestations of a disability under various diagnoses).  Accordingly, a higher or separate rating is not warranted under DC 5003.  Id.

In summary, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for the Veteran's lumbar spine disability.

The Veteran's service-connected right knee disability is rated as 20 percent disabling under DC 5099-5010 and his left knee disability is rated as 10 percent disabling under DC 5260-5010.  See 38 C.F.R. § 4.71a.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, DC 5099 refers to an unspecified musculoskeletal disorder and DC 5260 refers to limitation of flexion; DC 5010 refers to arthritis due to trauma.

Arthritis due to trauma under DC 5010 substantiated by x-ray findings is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5003. DC 5003 (arthritis, degenerative) provides that if degenerative arthritis is established by x-rays, then the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion.  When the rating of a specific joint is noncompensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees, a 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71.

DC 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees, a 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  Id.

Additionally, the Board must consider whether the Veteran is entitled to separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

During the October 2010 VA examination, the Veteran reported that he had weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain, as well as flare-ups as often as twice per week lasting for two hours.  He reported the flare-ups were precipitated by physical activity and alleviated by rest, and during a flare-up he had difficulty walking and bending.  The examiner noted no abnormalities of the knees other than crepitus bilaterally.  Range of motion was flexion from 0 to 140 degrees and extension to 0 degrees bilaterally, with no change noted on repetition.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use on either side.  Knee stability tests were within normal limits bilaterally.  A diagnosis of bilateral knee degenerative joint disease was confirmed, with subjective factor of pain.  The examiner further noted the Veteran's bilateral knee disorder had a mild effect on his usual occupation and daily activity.

A letter dated May 2011 from the Veteran's VA primary care physician noted he had bilateral knee arthralgia with chronic pain and moderate degenerative joint disease of the right knee.  

In July 2015, the Veteran reported to a VA examiner that he had aching pain in both knees, increased pain with prolonged walking, and pain with stair climbing.  He reported intermittent swelling of his knees, stated he received two steroid injections in the past year, and noted he wore knee braces.  The Veteran reported he had flare-ups in the form of increased pain with prolonged walking, and pain and knee swelling with prolonged walking or standing.  Right knee range of motion was flexion to 110 degrees and extension to 10 degrees, with complaints of pain.  The examiner noted there was no evidence of painful weight bearing, but the Veteran did have mild tenderness to palpation over the patella and crepitus.  Left knee range of motion was flexion to 120 degrees and extension to 5 degrees with pain.  There was no evidence of painful motion or crepitus, but the Veteran had mild tenderness to palpation over the patella.  The Veteran was able to perform repetitive use testing with three repetitions bilaterally, and there was no additional functional loss or limitation to range of motion after repetition.  The examiner noted pain significantly limited the Veteran's functional ability with repeated use over a period of time on the right side.  All other testing was normal.  The examiner stated that the Veteran would have difficulty working at jobs that required frequent stair climbing and prolonged walking, and that he would not be able to perform frequent squatting or stooping.

Pursuant to the April 2017 Board remand, the Veteran was afforded a May 2017 VA examination.  The Veteran reported bilateral knee pain with occasional swelling and stiffness upon prolonged sitting.   He was provided braces and special shoes.  He took pain medication and had therapy and cortisone injections.  Upon physical examination, the Veteran exhibited 120 degrees of flexion out of 140 degrees and 0 degrees of extension, bilaterally.  Painful motion upon flexion was observed.  There were no additional limitations following repetitive use testing.  The Veteran denied flare-ups.  Muscle strength was normal.  No history of recurrent subluxation or lateral instability was shown and instability testing was negative.  The examiner stated that there was no evidence of pain on passive motion and no evidence of pain when the joint was used in non-weight bearing.  Additionally, testing of the opposing joint undamaged did not apply.  The examiner confirmed a diagnosis of degenerative joint disease of the knees.  In regards to whether the Veteran's bilateral knee disability impacts his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.), the examiner stated that for nine years prior to 2009, the Veteran worked in manufacturing and he was a production supervisor.  In 2009, he was laid off and subsequently, worked part-time in temporary jobs.

Upon careful review, the Board finds that the Veteran's right knee disability does not satisfy the criteria for a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.71a, DC 5099-5010.  His right knee flexion is, at worst, to 110 degrees and his extension is, at worst, to 10 degrees; repetitive-use does not further limit the Veteran's right knee range of motion. 

The Veteran's left knee disability does not satisfy the criteria for a disability rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5260-5010.  His left knee flexion is, at worst, to 120 degrees and his extension is, at worst, to 5 degrees; repetitive-use does not further limit the Veteran's left knee range of motion.  

The Board has considered whether the Veteran's service-connected right and left knee disabilities are entitled to higher ratings under DCs 5256 (ankylosis), 5257 (subluxation or lateral instability), 5258 (dislocated semilunar cartilage), and/or 5259 (removal of semilunar cartilage).  Without evidence of ankylosis, instability, locking, and/or symptomatic semilunar cartilage, the Veteran's right and left knee disabilities do not warrant higher ratings under DC 5256, DC 5257, DC 5258, and/or DC 5259.  

In summary, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for the Veteran's right knee disability and in excess of 10 percent for a left knee disability.

C. TDIU

The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341 (a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16 (a).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id. 

The schedular criteria for TDIU have not been met at any time during the appeals period.  See 38 C.F.R. § 4.16 (a).  The Veteran's service-connected low back disability is rated as 20 percent disabling, his service-connected right knee disability is rated as 20 percent disabling, and his service-connected left knee disability is rated as 10 percent disabling.  See July 2013 Rating Decision.  His combined disability rating, to include the bilateral factor, is 50 percent.  See 38 C.F.R. §§ 4.16 (a), 4.26.  Thus, the Veteran's service-connected disabilities do not satisfy the schedular criteria for TDIU.

Although the Veteran's service-connected disabilities do not meet the schedular criteria for TDIU, he may qualify for TDIU on an extraschedular basis.  All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities must be rated totally disabled regardless of whether they satisfy the schedular criteria. 38 C.F.R. § 4.16 (b).  Rating boards should refer all cases in which the veteran is unemployable by reason of service connected disabilities but fails to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a) to the Director of the Compensation and Pension Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, and educational and vocational attainment must be addressed during extraschedular consideration. 38 C.F.R. § 4.16 (b).

VA's rating schedule considers impairment that restricts a veteran's ability to obtain and keep employment.  38 C.F.R. §§ 4.1, 4.15.  Consequently, a high rating is recognition that the impairment makes it difficult to obtain and keep employment.

The Veteran has a high school education and worked for a manufacturing company as a machine operator and as a production supervisor until June 2009.  See September 2015 Application for Increased Compensation Based on Unemployability and Statement.  His former employer indicated he was laid off.  See October 2015 Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).

Social Security Administration (SSA) records show that in a February 2016 decision the Veteran was determined disabled due to posttraumatic arthritis of the bilateral knees and right shoulder, degenerative disc disease of the lumbar spine, obesity, diabetes mellitus, hypertension, major depressive disorder, and posttraumatic stress disorder (PTSD).

The Veteran has alleged he is unemployable due to several disabilities, to include his knees and back, and that he had problems dealing with other workers, keeping focused on details, "not getting enough rest because of sleep problem and working was very stressful."  See September 2015 Application for Increased Compensation Based on Unemployability and Statement.  He further reported bilateral foot problems, migraine headaches, stress, fatigue, mood changes, and PTSD prevented employment.  

The October 2010 VA examiner noted the Veteran's bilateral knee disability had a mild effect on his usual occupation and daily activity and the Veteran reported that he did not experience any overall functional impairment from his lumbar spine disability.  The November 2013 VA examiner stated that the Veteran's lumbar spine disability did not impact his ability to work.  The July 2015 VA examiner reported the Veteran's lumbar spine disability did not impact his ability to work and his bilateral knee disability could cause difficulty at jobs that required frequent stair claiming and prolonged walking, and that he would not be able to perform frequent squatting or stooping.  During his May 2017 VA examination, in regards to whether the Veteran's lumbar spine and bilateral knee disabilities impacted his ability to perform any type of occupational task, the examiner indicated that upon getting laid off in 2009, the Veteran worked part-time in temporary jobs.

In this case, there is no competent evidence that the Veteran is unable to secure or maintain substantially gainful employment because of his service-connected disabilities throughout the period on appeal.  Significantly, all of the VA examination reports and treatment records from this period clearly indicate that the Veteran's service-connected disabilities did not result in occupational impairment such that substantially gainful employment was precluded.  In fact, since his employment in 2009, the Veteran has reported working part-time in temporary jobs.  

Although the record reflects the Veteran has been awarded unemployment benefits from SSA, these benefits were based on both service-connected and nonservice-connected disabilities.  The Veteran himself contends that his nonservice-connected disabilities interfere with his ability to work, noting in his application that he has problems dealing with other workers and keeping focused on details, symptoms which are presumably related to the nonservice-connected psychiatric condition.  At the very least, the evidence of record does not attribute these symptoms to any of the service-connected orthopedic disabilities.  The medical evidence of record shows the back and knee disabilities cause some occupational impairment but the evidence does not demonstrate that the back and knee disabilities alone would preclude substantially gainful employment.  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities during the period on appeal; thus, entitlement to a TDIU is not warranted.  Accordingly, the Board finds that referral to the Director for consideration of an extraschedular rating under section 4.16(b) is not warranted.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  Mark R. Lippman, Attorney at Law

Department of Veterans Affairs


